July 14, 1919. The opinion of the Court was delivered by
This is an action in claim and delivery and for actual and punitive damages, for the alleged wrongful seizure of certain personal property.
The third paragraph of the complaint is as follows:
"That on the 24th day of September, 1915, the plaintiff intended to ship said property to Elberton, in the State of Georgia, had loaded a large part of the same onto a car belonging to the Southern Railway Company, and was engaged in loading said car for shipment when the defendant, the Winnsboro Granite Corporation, through its officers, agents and servants and the defendant, B.H. Heyward. *Page 246 
wilfully, wantonly, recklessly and maliciously, and with a high hand, regardless of the rights of the plaintiff, unlawfully, wrongfully took possession of said property and now has the same in their possession although they had no right to so do, and after having unlawfully and wrongfully taken and seizing the property of the plaintiff as aforesaid, the defendants removed the said personal property from the station of Rockton, on the Southern Railway, where it was being loaded for shipment, to its quarry at Rion, several miles away and now keeps the said property wrongfully and unlawfully from this plaintiff and refuses to deliver the same to him."
The defendant alleged that it seized the property, under the following instrument of writing, which was signed by the plaintiff and the defendant, Winnsboro Granite Corporation:
"Rion, S.C. January 1, 1915. In consideration of the sum of five hundred seventy-five dollars ($575.00), payable as follows: Cash, $34.00. Two W.O.W. jobs `B' design, $66.00. Balance to be paid as Mr. Hill ships out his work, he to pay Winnsboro Corporation 10% (ten per cent.) of the contract price of the work; he to pay interest at 8% on the standing balance. The Winnsboro Granite Corporation agrees to sell and transfer to I.B. Hill the land, shed, tools and other equipment formerly owned by R.L. Beauchamp Company, and viewed this day by R.L. Beauchamp, I.B. Hill and R.C. Brockington. Title to the property to remain in the hands of the Winnsboro Granite Corporation until purchase price is paid in full, when same will be turned over to I.B. Hill."
The defendant also alleged that it seized the property by reason of the fact that the plaintiff had caused it to be taken from Rion to Rockton and placed on board certain cars, for shipment beyond the limits of the State.
   The jury rendered the following verdict: *Page 247
"We find for plaintiff the property in dispute; the sum of fifty dollars actual damages, and the sum of seven hundred and fifty dollars punitive damages; and as a special verdict we find that plaintiff is due defendant, Winnsboro Corporation, two hundred and eighty-three and 86-100 dollars on the mortgage debt."
The defendants appealed, and the first exception is as follows:
"(1) That his Honor erred in his charge to the jury, in construing the agreement of sale introduced in evidence (Exhibit A) to be a chattel mortgage, and not a conditional sale, and that under said paper the defendants had no right to seize the property covered by same; the error being that under said agreement the defendant, Winnsboro Granite Corporation, retained the title to said property, and had the right to seize it upon the plaintiff attempting to remove it from the State under circumstances indicating to the minds of the defendants an attempt to fraudulently evade the payment of the purchase price."
The following authorities show that the instrument of writing is a mortgage or an instrument of writing in the nature of a mortgage with the incidents of a mortgage:Talmadge v. Oliver, 14 S.C. 522; Straub v. Screven,19 S.C. 445; Herring v. Cannon, 21 S.C. 212, 53 Am. Rep. 661; Talbott v. Sandifer, 27 S.C. 624,4 S.E. 152; Munroe v. Williams, 35 S.C. 572, 15 S.E. 279;Singer Co. v. Smith, 40 S.C. 529, 19 S.E. 132, 42 Am. St. Rep. 897; Perkins v. Bank, 43 S.C. 39, 20 S.E. 759; Quattlebaumv. Taylor, 45 S.C. 512, 23 S.E. 617; State v.Haynes, 74 S.C. 450, 55 S.E. 118.
The next question for consideration is whether there was error, on the part of his Honor, the presiding Judge, in ruling that the mortgagee did not have the right to seize the property. *Page 248 
At the time of the seizure, the indebtedness secured by the mortgage had not become due.
As a general proposition, the execution of a mortgage vests the legal title to the property in the mortgagee; and, likewise, gives him the right to the possession of the property, unless there are circumstances indicating that such was not the intention of the parties. If at the time the mortgage is given, the possession of the property is delivered to the mortgagor, there is a presumption that it was the intention of the parties that he should retain possession until condition broken. This right to the possession of the property until condition broken, is personal to the mortgagor, and may be forfeited by him, if he should sell the property or otherwise dispose of its possession. In such case, the mortgagee may retake possession of it, wherever he may find it.
The plaintiff occupied a fiduciary relation to the property, and it was his duty to act in such a manner as not to impair the rights of the mortgagee.
If the plaintiff had instituted a judicial proceeding for the purpose of getting the consent of the Court to a removal of the property beyond the limits of the State, the Court, in no event, would have allowed the removal, unless he gave ample security to protect the rights of the mortgagee.
Not only does a removal of mortgaged property beyond the limits of the State impair the mortgagee's rights, but it is against the policy of the law.
Section 447 of the Criminal Code provides that "Any person or persons who shall sell or dispose of any personal property on which any mortgage or other lien exists, without the written consent of the mortgagee or lienee, * * * shall be guilty of a misdemeanor. * * *"
This statute was construed with reference to the removal of property beyond the limits of the State in the cases ofState v. Rice, 43 S.C. 200, 20 S.E. 986, and State v. *Page 249 Haynes, 74 S.C. 450, 55 S.E. 118. In the last mentioned case it was held: "That removal of property from the jurisdiction of the State with the purpose or necessary effectof defeating the mortgage lien, is such a disposal of property, as falls within the meaning of the statute." (Italics added.)
It is true this is not a criminal case, but we have cited these cases for the purpose of showing that the policy of the law is against the removal of mortgaged property beyond the jurisdiction of the State. The necessary effect of such a removal is to increase the opportunities of the mortgagor to defeat the lien. Furthermore, if it should become necessary for the mortgagee to resort to the remedies provided by law for the enforcement of his rights, they would be impaired by reason of the necessity of resorting to another jurisdiction. If it was the intention of the plaintiff to make his permanent home in Georgia, our conclusion is that he did not have the right to remove the property without the consent of the mortgagee.
The plaintiff made a tender, after the property had been taken back to Rion by the mortgagee, but the amount due under the mortgage was not then due, and the note was in Charleston, and for that reason the tender was declined. It was insufficient for the further reason that it did not include the expenses of seizing the property.
   Reversed. *Page 250